DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Embodiment 10 (Figures 19-20), Claims 1-3 and 6-10 in the reply filed on 02 March 2022 is acknowledged. Claims 1-3 and 6-10 are considered for examination and 4, 5 and 11-19 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 7-10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sato [JP2011-253888].
Regarding claim 7, Sato discloses a device, comprising: 
a core (e.g., 30) having a first end and a second end (e.g., towards the flanges 20 on both ends); and 
first and second wires (e.g., 42, 41) wound around the core 30 so as to cross each other on the core to form a cross point (see Figure 6), 
a winding structure of an ith turn (e.g., turn 6) of the first and second wires counting from the cross point toward the first end (e.g., left flange 20) and a winding structure of an ith turn (e.g., turn 7) of the first and second wires counting from the cross point toward the second end (e.g., right end flange) are substantially symmetrical about the cross point [see Figure 6].
Regarding claim 8, Sato discloses adjacent turns (e.g., 6 and 7) of the first and second wires are separated from each other (e.g., individually insulated wires) at the cross point so as to form a space therebetween (being crossed at a point creates some angled space) [see Fig. 6].
Regarding claim 9, Sato discloses the first and second wires (42, 41) are wound by a layer winding [Abstract, Figure 6]. 
Regarding claim 10, Sato discloses the second wire is wound on the first wire at each of a first section located between the cross point and the first end (e.g., left flange area) and a second section located between the cross point and the second end (e.g., right 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirai [U.S. Pat. No.  7932803] in view of Sato [JP2011-253888] (both references provided in IDS).
Regarding claim 1, Hirai discloses a device, comprising: 
a core 2 having a first end and a second end (e.g., end flanges 21 and 22, Figure 1); and 
th turns (e.g., turns 1-10) counting from the first end to the second end, the 1st to Nth turns including an i-1th turn, an ith turn, 
wherein the ith turn (e.g.,4B2) of the first wire is closer to the first end (e.g., where flange 21 is located) than the ith turn (e.g., 4A2) of the second wire, the i-lth turn (e.g., 4A1) of the second wire is closer to the first end than the ith turn 4B2 of the first wire, and the i-lth turn 4B1of the first wire is closer to the first end than the i-1th turn 4A1 of the second wire [Col. 5, Lines 1-58, Fig. 1-5].
Hirai discloses the instant claimed invention discussed above except for a jth turn, and a j+1th turn, where j is greater than i,
 the jth turn of the first wire is closer to the second end than the jth turn of the second wire, the j+lth turn of the second wire is closer to the second end than the jth turn of the first wire, and the j+1th turn of the first wire is closer to the second end than the j+1th turn of the second wire.
Sato discloses jth turn (e.g., 11th turn), and a j+1th turn (e.g., 12th turn), where j is greater than i,
 jth turn (e.g., portion of turn 11 of wire 41 on top portion of core 30) of first wire 41 is closer to the second end than the jth turn (e.g., portion of turn 11 of wire 42 over winding layer 41) of second wire 42, the j+lth turn (e.g., portion of turn 12 of wire 42 below core 30) of the second wire 42 is closer to the second end than the jth turn (e.g.,  portion of turn 11 below 30) of the first wire 41, and the j+1th turn (e.g., portion of turn 12 of wire 41 above core 30) of the first wire 41 is closer to the second end than the j+1th 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second block wiring arrangement of Sato to the device of Hirai to provide a two-wire winding turn that can prevent volume winding collapse.
Regarding claim 2, Sato discloses the ith turn of the first wire 41 and the jth turn of the first wire 41 are separated from each other (block 1 and block 2 or area 1 and area 2, Figure 6) so as to form a space therebetween.
Regarding claim 3, Hirai discloses the i-1th turn (e.g., 4A1, below winding core portion 20, see Fig. 5) of the second wire 4A is wound to be fitted in a valley between the ith turn (e.g., 4B2, below winding portion 20, Fig. 5) and the i-1th turn (e.g., 4B1, below winding portion 20) of the first wire 4B.
Hirai discloses the instant claimed invention discussed above except for the j+1th turn of the second wire is wound to be fitted in a valley between the jth turn and the j+1th tum of the first wire.
Sato discloses the j+1th turn (e.g., turn 12 of wire 42, above core 30 and above wire 41, Fig. 6) of the second wire 42 is wound to be fitted in a valley between the jth turn (e.g., turn 10 of wire 41 above core 30) and the j+1th tum (e.g., turn 11 of wire 41) of the first wire 41(see Figure 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second block wiring arrangement 
Regarding claim 6, Sato discloses the j is i+1 [see Figure 6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/J.S.B/           Examiner, Art Unit 2837 



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837